Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Multiple attempts made to contact attorney/point of contact but unable to reach them for authorization of the below amendments. However, due to the minute nature of the amendments and to correct claim dependencies, the Examiner amends the application as follow.
The application has been amended as follows: 
	11. (Currently Amended) The non-transitory computer readable medium of claim [[1]] 5, wherein the dataset generation method further includes: 
	(f) reconstructing each frame of the hybrid data set to generate a corresponding 			frame image;
	(g) knitting together the frame images to generate a hybrid reconstructed 				image; and 
	(h) displaying, on a display device, at least a portion of the hybrid reconstructed 				image corresponding to the frame of interest.

Response to Amendment
Applicant’s amendments filed on December 22nd, 2021 has overcome the rejections of Claims 1, 2, 8-15, and 18-23 under 35 U.S.C. 103.

Allowable Subject Matter
Claims 5-6, 8-15, and 17-24 allowed.
The following is an examiner’s statement of reasons for allowance: The claims requires simulating both lesion data and general emission data using the same attenuation map. Such limitations are neither taught nor disclosed in a nonobvious manner by the prior art or a combination of prior arts. Relevant prior art simulates lesion data using an attenuation map and is silent on the simulation of general emission data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/JULIUS CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668